DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JOSE RAMOS,
                                Appellant,

                                    v.

     GEICO INSURANCE COMPANY, as subrogee of Michael Illes,
                        Appellee.

                              No. 4D18-2461

                           [August 22, 2019]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey R. Levenson, Judge; L.T. Case
No. CACE16012441 .

   Jose Ramos, Fort Lauderdale, pro se.

   Sharon C. Degnan of Kubicki Draper, Orlando, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., WARNER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.